Citation Nr: 1612525	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-31 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1977 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned a 30 percent rating.  The Veteran appealed the rating assigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review of the Veteran's claim for an initial rating higher than 30 percent for service-connected PTSD.

The Veteran underwent a VA PTSD examination in December 2015.  The Veteran reported that he was seen for a mental health intake at the Birmingham VAMC in October 2011.  The Veteran also stated he intended to pursue group therapy at this facility.  However, it is unclear whether or not he subsequently received treatment.  In any event, no mental health records from this facility have been associated with his claims file.  On remand, these records must be obtained and associated with the Veteran's claims file.

The Veteran also informed the VA examiner that he continues to receive private treatment from Dr. F. and Dr. G, yet only two records from these providers, dated May 2008 and June 2009, are associated with the claims file.  In light of this outstanding private medical evidence, the Veteran should be provided with an opportunity to submit updated treatment records or authorize VA to obtain these records on his behalf.

	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records, to include, but not limited to, any records from VAMC Birmingham, from 2010 to the present, and associate them with the claims file.

2. Provide the Veteran an opportunity to submit any outstanding, relevant private treatment records, to include, but no limited to, any treatment records from Dr. F. and Dr. G., the Veteran's mental health providers in Durham, North Carolina.  Provide the Veteran with the appropriate authorization for release form(s). 

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3. After completing any other development deemed necessary, readjudicate the Veteran's appeal.  If the benefit sough remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).






